Title: To Thomas Jefferson from Jacob Abbot Cummings, 28 January 1826
From: Cummings, Jacob Abbot,Hilliard, William
To: Jefferson, Thomas


Hond Sir,
Boston,
January 28th 1826
We herewith send you Invoices of Books from France, from case no. 10 to 14, inclusive. These were all shipped from New-York, some time since, & we trust, have been received by the Agent at Richmond ere this advice of A part of the works ordered from Germany have arrived at New-York also, and we have this day received  seven cases from London, which will be forwarded, as soon as possible.  The Invoices next sent, will be accompanied with such remarks, in relation to the Books ordered, & not to be procured, & the prices of others, as have been furnished us by our correspondents. The orders, thus far, have been executed, greatly to our satisfactionYours, with respect.Wm Hilliard, pr  Cummings, Hilliard & Co.We delayd sending the Invoices several days waiting the Bill of disbursementRespy.C H & Co